This is an appeal by the employer and his insurance carrier from an award of the State Industrial Board in favor of the widow and dependent child of William Mitchell, deceased employee. On March 18, 1936, William Mitchell, the employee, sustained accidental injuries resulting in his death. The sole question presented for review is whether or not the award should be made in favor of Portia Gibson, widow of the deceased, and whether it was proper to order such award paid into the Aggregate Trust Fund pursuant to section 27 of the Workmen’s Compensation Law. Claimant and the deceased were duly married and never divorced. Subsequently to the making of this award the widow remarried. At the time the award was made it was made in accordance with the provisions of law. The status of the award having become fixed at that time, was not affected by the subsequent remarriage of the widow. Award unanimously affirmed, with costs to the State Industrial Board. Present —Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.